Citation Nr: 0942585	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for the service-connected lumbar spine disability.  

2.  Whether the evaluation of the Veteran's service-connected 
lumbar spine disability was properly reduced from 40 to 20 
percent disabling, effective on June 1, 2007.  

3.  Entitlement to service connection for a claimed cervical 
spine disability, to include spondylosis and degenerative 
disc disease.  

4.  Entitlement to service connection for a claimed right 
hand condition.  

5.  Entitlement to service connection for a claimed left hand 
condition.  

6.  Entitlement to service connection for a claimed right 
knee condition.  

7.  Entitlement to service connection for a claimed left knee 
condition.  

8.  Entitlement to service connection for a claimed right 
foot condition.  

9.  Entitlement to service connection for a claimed left foot 
condition.  

10.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to March 
1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating actions of the RO that granted service 
connection for degenerative joint disease of the lumbar 
spine, evaluated originally as 40 percent disabling and then 
reduced to 20 percent disabling, denied a total compensation 
rating based on individual unemployability, and denied 
service connection for a cervical spine condition and 
disorders of the hands, knees and feet.  

In May 2009, the Veteran, accompanied by his representative, 
testified at a hearing before the undersigned Veteran's Law 
Judge at the RO.  A transcript of these proceedings has been 
associated with the Veteran's claims file.  

After the hearing, the Veteran submitted additional evidence 
relevant to his claims, accompanied by a waiver of initial RO 
consideration.  This evidence will be considered by the Board 
in reviewing the Veteran's claims.  

The issues of an increased initial evaluation for the 
service-connected low back disability, service connection for 
a cervical spine condition, service connection for claimed 
knee and foot conditions, and a total compensation rating 
based on individual unemployability are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  For the period prior to June 1, 2007, the date of the 
formal reduction of the Veteran's rating from 40 to 20, the 
service-connected low back disability is not shown to have 
undergone sustained improvement under ordinary conditions of 
life.  

2.  The Veteran currently is not shown to arthritis or other 
acquired condition of either hand due to an injury or another 
event or incident of his period of active service.  


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for the service-connected 
low back disability from 40 to 20 percent disabling was not 
proper under controlling regulations; the 40 percent 
evaluation is restored effective on June 1, 2007 by operation 
of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 
4.71, 4.71a; Diagnostic Codes 5292, 5293 (2002), Diagnostic 
Code 5293 (2003), Diagnostic Codes 5237, 5243 (2008).  

2.  The Veteran does not have a bilateral hand disability due 
to disease or injury that was incurred in or aggravated by 
active service, nor may any arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In the present case, the RO, in letters dated in October 
2005, May and August 2007, and July 2008, provided the 
Veteran with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) with respect to his claims, including 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was generally invited to send information or 
evidence to VA that may support his claims.  In addition, the 
Veteran was advised of the basic law and regulations 
governing his claims, the basis for the decisions regarding 
his claims, and was also informed of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.  

Here, the Board also observes that in Dingess v. Nicholson, 
the Court recently held that upon receipt of an application 
for service connection, VA is required to notify a claimant 
of what information and evidence will substantiate the 
elements of the claim for service connection, including that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the Veteran's claim for a higher initial disability rating 
for his service-connected low back disability; and under the 
circumstances, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the service treatment records, 
post-service private and VA medical records, VA examinations, 
the Veteran's testimony at a hearing, records related to the 
Veteran's award of disability benefits from the Social 
Security Administration, and statements submitted by the 
Veteran and his representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  

Under the circumstances of this case, VA has satisfied its 
duty to assist the Veteran in this case.  Accordingly, 
further development and further expending of VA's resources 
is not warranted.  See 38 U.S.C.A. § 5103A.  


II.  Propriety of reduction in evaluation for low back 
disability.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 
(2008).  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
Veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  

As such, VA must generally consider the claim pursuant to 
both versions during the course of an appeal.  See VAOPGCPREC 
3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  

In a rating action in June 2006, the RO proposed reducing the 
rating for the service-connected low back disability from 40 
to 20 percent disabling, based on the findings of one VA 
examination conducted in April 2006.  The Veteran was 
notified of this proposed action and informed that he could 
request a personal hearing regarding the proposal.  See 38 
C.F.R. § 3.105(e).   

In March 2007, the RO formally reduced the evaluation of the 
service-connected low back disability from 40 to 20 percent 
disabling, effective on June 1, 2007.  Based on a review of 
the Veteran's claims file, the Board initially finds that the 
RO complied with the procedures required under 38 C.F.R. § 
3.105 for reducing a disability rating.  38 C.F.R. § 
3.105(e).  

Next, the Board must address whether VA has met its burden of 
proving that the reduction was warranted.  The Veteran's 40 
percent rating for low back disability was made effective on 
April 11, 2002 under the older version of the rating criteria 
and continued in effect until June 1, 2007.  

Because the evaluation had been in effect for five years or 
more, compliance with the provisions of 38 C.F.R. § 3.344(a) 
and (b) would be required.  38 C.F.R. § 3.344(c).  

These provisions, thus, do not apply to disabilities that 
have not become stabilized or likely to improve.  
Reexaminations reflecting improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).  

Now, the service-connected low back disability is currently 
evaluated under the newer criteria of Diagnostic Code 5242.  
Prior to analyzing the Veteran's back claim, the Board will 
quickly outline the relevant criteria below.  

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  

A 40 maximum percent rating under this code requires that the 
disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

The Veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.  

Finally, the Veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
maximum 60 percent evaluation is warranted where the 
disability is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.  

Effective on September 23, 2002, VA amended the rating 
schedule for evaluating intervertebral disc syndrome set out 
in Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); 
now codified at 38 C.F.R. § 4.71a.  

Under these rating criteria (renumbered as Diagnostic Code 
5243 after September 2003) the evaluation of intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
made either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  

If there are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, a 40 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  

Finally, effective on September 26, 2003, additional 
substantive changes were made to the criteria for evaluating 
spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  These later revisions provide a general new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243.  

Under these new regulations, intervertebral disc syndrome, 
renumbered as Diagnostic Code 5243, may be evaluated under 
this new general rating formula after September 2003 or under 
the rating criteria for incapacitating episodes made 
effective September 23, 2002, as set forth.  

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater that 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height,  

a 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; 

a 30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine;   

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine,  

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine; and  

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.  

The medical evidence in this case related to the service-
connected back disability consists of post-service treatment 
records and the findings of VA examinations performed in May 
2003, April 2006 and January 2008.  

Significantly, in a submitted November 2002 report, a private 
physician stated that the Veteran had a diagnosis of severe 
degenerative disc disease of his entire spine.  He was noted 
to be in the process of being evaluated for possible surgical 
correction of the disorder.  

The May 2003 VA examiner noted that the Veteran was injured 
in service when he fell off the back of an Army truck.  The 
Veteran was noted to have daily pain with flare-ups 
approximately two times a day that would incapacitate him.  
He also reported urine incontinence at night, as well as 
neuropathy of the bilateral lower extremities.  

The Veteran was noted to use a back brace and to be able to 
walk approximately two blocks without a problem.  Range of 
motion testing revealed findings of flexion of 30 degrees, 
extension of 10 degrees, left lateral bending of 15 degrees, 
right lateral bending of 12 degrees, and right and left 
rotation of 10 degrees each.  

The examiner stated that range of motion testing was done 
with consideration of pain, fatigue, weakness, lack of 
endurance, incoordination and altered by repetition.  The 
Veteran was diagnosed with degenerative joint disease of the 
lumbar spine likely as not secondary to service trauma.  

The Veteran was next examined by VA in April 2006 when he 
reported having pain and flare-ups with precipitating factors 
noted to be overexertion, sitting, walking (especially 
uphill), bending and twisting.  

The Veteran reported having severe pain on a daily basis, 
with pain radiating to both legs.  The examiner noted that 
there was no evidence of true radiculopathy on examination.  
The Veteran reported subjective L5/S1 symptoms at both legs 
during acute flares, but no focal radiculopathy was noted on 
examination.  

Upon examination, the Veteran was not found to have spasm, 
atrophy, guarding, tenderness or weakness.  Moderate pain 
with motion was noted only for the left lumbar sacrospinalis.  
The range of motion testing revealed flexion of 70 degrees, 
extension of 25 degrees, right and left lateral flexion of 28 
degrees each, and right and left lateral rotation of 30 
degrees each.  

The X-ray studies revealed no evidence of acute fracture or 
spondylolisthesis.  The lumbar disc spaces were normal in 
stature and properly aligned.  There was intervertebral disc 
space narrowing at L5/S1.  The Veteran was diagnosed with 
lumbar spine degenerative joint disease.  

Finally, after the reduction was implemented, the Veteran was 
afforded another VA examination in January 2008.  The 
examiner noted no history of urinary incontinence or urgency, 
nocturia or fecal incontinence.  There was also no history of 
erectile dysfunction, numbness, paresthesias, leg or foot 
weakness, falls, unsteadiness or visual dysfunction.  There 
was also no history of fatigue, decreased motion, stiffness, 
weakness or spasms.  

The examiner noted a history of low back pain with prolonged 
standing or sitting.  The pain was noted to be moderate and 
to occur daily.  The examiner also noted that the pain 
radiated from his low back to his knees and heels.  

The Veteran reported going to bed when he started hurting and 
being helped by rest.  He added that he had not been totally 
incapacitated.  

Upon examination, there was noted to be no spasm, atrophy or 
weakness.  But the Veteran was noted to have guarding, pain 
with motion and tenderness.  There was no gibbus, kyphosis, 
list, lumbar flattening, lumbar lordosis, scoliosis or 
reverse lordosis.  His sensory examination was normal.  

Range of motion testing revealed flexion to 50 degrees, 
extension to 20 degrees, right lateral bending of 15 degrees, 
left lateral bending of 20 degrees, and right and left 
rotation of 15 degrees each way.  The examiner stated that 
the impaired range of motion or function was caused by pain 
and guarding.  

There was no additional range of motion loss due to fatigue, 
lack of endurance, or lack of incoordination.  There was also 
no lumbar spasm at the mid spinous process during testing.  
Sensation was normal to light touch and pinprick, and there 
was tenderness at the spinous process at the L3-4 level.  The 
Veteran was diagnosed with degenerative joint disease of the 
lumbar spine.  

As recorded, the range of motion studies for the period prior 
to the April 2006 only do not serve to show that the service-
connected low back disability was subject to sustained 
improvement under the ordinary conditions of life.  

The Board in this regard has considered the guidance of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45), in order to determine whether an increased 
evaluation may be warranted.  In recognizing that the Veteran 
had complaints of pain and flare-ups, the record does not 
reflect that the additional impairment beyond the limitations 
noted, as caused by such pain, weakness or related factors 
would be clearly less than severely disabling given the 
ordinary conditions of life under the old rating criteria.  

The evidence in this case indicating a finding of additional 
functional loss beyond that which was actively shown for the 
period in question consists of the submitted probative 
private medical evidence and the Veteran's own credible 
assertions relating to the extent of his functional loss due 
to pain.  

As the service-connected low back disability is not shown to 
have undergone material improved during the period prior to 
the April 2006 examination, the Board finds that the RO 
improperly reduced the evaluation from 40 percent to 20 
percent, effective on June 1, 2007.  

This was based on the findings of one examination in April 
2006 and did not fully assess the extent of the Veteran's 
functional loss due to noted pain and guarding.  Moreover, 
the RO did not clearly discuss the applicable provisions of 
the older rating, but inappropriately discussed the reduction 
solely in terms of the newer version of the applicable 
regulation.  

Accordingly, on this record, the Board finds that the 
reduction in the service-connected disability rating is void 
ab initio.   The 40 percent rating is restored effective on 
June 1, 2007.  


III.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The medical evidence in this matter consists of VA treatment 
records and a VA examination dated in January 2008.  

The January 2008 VA examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination.  He was noted to have been involved in several 
accidents while in the military, including an accident in May 
1980 when he fell down a flight of stairs, an accident in 
October 1980 when he jumped out of a 21/2 ton truck, and an 
accident when the Veteran's right index finger was lacerated.  

The VA examiner in January 2008 noted that the Veteran had 
complaints of decreased sensation in the left thumb and right 
hand, tingling of the right hand when he coughed, and loss of 
dexterity and coordination.  The examiner noted that an EMG 
study found indications of cervical radiculopathy.  

After examination, diagnosed the Veteran with cervical 
radiculopathy to the bilateral hands.  He indicated that 
there was no diagnosis of arthritis of the bilateral hands.  
The examiner also found that arthritis spreading from the 
Veteran's back to his hands could not be medically or 
scientifically supported.  

Based on the foregoing, the Board finds that the Veteran's 
claim must be denied.   While cervical radiculopathy was 
noted, the January 2008 VA examiner, who examined the Veteran 
and his claims file in connection with the claim found no 
separate and distinct diagnosis of arthritis of either hand.  
No other hand disability was indicated and the examiner did 
not indicate that the cervical radiculopathy was a result of 
the Veteran's service.  Moreover, service connection has 
already been granted for the residuals of a laceration injury 
of the right index finger.  

In this regard, the Board notes that the Veteran has not been 
diagnosed with arthritis or other disability of the bilateral 
hands.  Without a current diagnosis, a claim of service 
connection for any of these conditions cannot be sustained.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Veteran's service records also do not indicate a connection 
to the Veteran's military service.  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has a bilateral 
hand disability that is due to his service.  The Veteran, 
however, is not competent on his own to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

On these facts and upon application of the relevant laws and 
regulations, the preponderance of the evidence is against the 
Veteran's claim.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
Veteran's claim for service connection must be denied. 3 8 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

As the reduction of the 40 percent rating for the service-
connected low back disability on June 1, 2007 was not proper 
under the law, it is void ab initio.  

Service connection for a claimed bilateral hand condition is 
denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the claims for a higher evaluation of the service-
connected low back disability, service connection for a 
cervical spine disability, conditions of the knees and feet, 
and a TDIU rating, must be remanded for further action.  

With respect to the low back disability, the Veteran 
testified before the Board that he has been diagnosed with 
severe degenerative disc disease of the low back.  The 
Veteran indicated that at least four discs were involved and 
that he had severe pain, limitation of motion, and pain 
radiating to both legs.  

The Veteran also indicated that he suffered back spasms and 
that he has suffered incontinence at times.  He indicated 
that his symptoms are worse than those represented in the 
latest January 2008 VA examination.  

Because the Veteran has reported symptoms for his back that 
indicate that his condition may have worsened since his last 
VA examination, the Board concludes that this matter must be 
remanded for the Veteran to undergo a contemporaneous and 
thorough VA examination of the low back.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  In order to properly evaluate the 
current severity of his condition, the Board finds that a 
remand for another VA orthopedic VA examination is in order.  

With respect to the Veteran's claims of entitlement to 
service connection for bilateral knee and foot disabilities, 
the Veteran testified before the Board that he was being 
treated for his disabilities at VA medical facilities.  

Specifically, the Veteran testified that he had appointments 
scheduled for his feet and knees for June 6, 2009, after he 
testified before the Board.  He also indicated that he had an 
appointment with an orthopedic surgeon with respect to his 
knees that took place the week prior to the hearing.  These 
records have not been associated with the Veteran's claims 
file.  

The Board also notes that the Veteran has been recently 
treated at the Bay Pines, Fort Myers, and Gainesville VA 
medical facilities.   Records of the Veteran's treatment at 
these facilities dated since January 2004 for Fort Myers, 
since December 2007 for Pay Pines, and since February 2007 
for Gainesville, should be associated with the Veteran's 
claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

With respect to the Veteran's cervical spine claim, the Board 
notes that the Veteran has been diagnosed with cervical 
spondylosis with radiculopathy.  The Veteran contends that 
this disability is the result of his service, to include two 
accidents in 1980 in which the Veteran was injured after 
falling down a flight of stairs and jumping of a 2 1/2 ton 
truck.  

The Veteran testified that he had pain and a stiff neck after 
these accidents.  The Veteran also reported that he injured 
his neck in a kind of whiplash injury when he rammed his head 
into the back of a door using Korean armor.  The Veteran has 
not been afforded a VA examination in connection with this 
claim.  

Based on the foregoing, the Board concludes that this matter 
should be remanded and that the Veteran should be afforded 
appropriate VA examinations in order to determine whether the 
Veteran's current cervical spine disability is related to his 
military service or a service-connected disability, to 
include his low back disability.  Pursuant to the VCAA, such 
an examination is necessary to adjudicate these claims.  See 
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Finally, with respect to the Veteran's TDIU claim, the Board 
finds that the resolution of the Veteran's outstanding claims 
may impact this claim.  Under these circumstances, a decision 
by the Board on the Veteran's TDIU claim would be premature.  
See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, these remaining claims are REMANDED to the RO 
for the following action:

1. The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who have 
treated the Veteran since service for his 
claimed disabilities.  This should 
include records of his treatment at VA 
facilities in Fort Myers dated since 
January 2004, Bay Pines dated since 
December 2007, and Gainesville dated 
since February 2007.  

The RO should also take steps to obtain 
records of the Veteran's knee and foot 
appointments dated in June 2009, as well 
as records of the Veteran's consult with 
an orthopedic surgeon regarding the 
Veteran's knee disabilities and all 
associated x-rays, dated in May 2009.  
The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the Veteran for an 
appropriate VA examination in order to 
determine the current severity of the 
service-connected back disability.  The 
claims folder must be made available to 
the examiner(s) for review in conjunction 
with the examination(s), and the 
examiner(s) should acknowledge such 
review in the examination report.  

(a) The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the Veteran's 
back disability.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  

(b) In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the back.  To the extent 
possible, the examiner should express 
any functional loss in terms of 
additional degrees of limited motion.  
The examiner should also specifically 
address whether there is muscle spasm 
on extreme forward bending; loss of 
lateral spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or 
abnormal mobility on forced motion.  
And the examiner should express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the examiner should so 
state.  

(c) If possible, the examiner should 
state whether the back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

(d) With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
back disorder should be identified and 
described.  And any functional 
impairment of the extremities due to 
the disc disease should be identified.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
appropriate VA examination in order to 
determine the nature and etiology of the 
claimed cervical spine condition.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the Veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any cervical spine disability found to 
be present, and the examiner should 
specifically state the current diagnoses.  

The examiner should then offer an opinion 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that any currently diagnosed 
disability had its onset in service or 
within one year of service and whether 
such disability (a) was caused by, or (b) 
is aggravated by his service-connected 
low back disability.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation, consistent with 38 C.F.R. 
§ 3.310(a) (as revised effective in 
October 2006).  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the identified claims in light of all the 
evidence of record.  If any determination 
remains adverse, the Veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


